DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a display control unit configured to control a display unit” in claims 1, 9, 14, and 15.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 18 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Claim(s) 18 describe(s) a computer program per se.
Computer programs claimed as computer listings per se, i.e., the descriptions or expressions of the programs, are not physical "things." They are neither computer components nor statutory processes, as they are not "acts" being performed. Such claimed computer programs do not define any structural and functional 
As an additional note, a computer program claimed as stored on a non-transitory computer readable medium having executable programming instructions stored thereon is considered statutory.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 8, and 15-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kakinuma (JP 2001145005 A). The following rejections are based on the English translation JP2001145005A.pdf.

Regarding Claim 1, Kakinuma discloses A display control device (ABS reciting “an image pickup device”. ¶103 reciting “the image data of a plurality of areas are switched and read from the image pickup device and the plurality of image data are simultaneously displayed on one display device”) comprising: 
a display control unit (Fig. 11, display control circuit 10. ¶21) configured to control a display unit to output (¶21 reciting “Reference numeral 10 denotes a display circuit for displaying image data from the camera signal processing unit 6, which comprises a display memory 1 (10a), a display memory 2 (10b), and a display output unit (10c) as shown in FIG. 11 is a display control circuit 10 LCD (Liquid Crystal) that displays image data from Display).”) a first image based on a first imaging signal and a second image based on a second imaging signal (¶48 disclosing a first image (the skip image) based on image data from memory 10a, and  a second image (the block image) based on image data from memory 10b.), the first imaging signal and the second imaging signal being output from an imaging element that outputs the first imaging signal by pixel-thinning for an entire angle of view and outputs the second imaging signal in all of pixels for a partial region in the entire angle of view.(¶48 disclosing the image data in memory 10a is obtained by thinning out predetermined pixels of the image data from the image capturing device, and the image data in memory 10b is not thinned out. Fig. 5 showing skip image displayed on the left half of the screen and block image displayed on the right half simultaneously, where the skip image being for an entire angle of view and block image being a partial region in the entire angle of view.)

Regarding Claim 2, Kakinuma discloses The display control device according to claim 1, wherein the first image and the second image are simultaneously displayed on the display unit. (¶11 reciting “an output image from an image pickup device is displayed in real time, and an image obtained by thinning out all the pixels of the image pickup device and an image not omitting an arbitrary area are simultaneously displayed on one display means.” ¶113 reciting “FIG. 5 is an explanatory diagram showing a state in which skip image data is displayed on the left half of the screen and block image data is displayed on the right half simultaneously as a moving image.”)

Regarding Claim 3, Kakinuma discloses The display control device according to claim 1, wherein the first image is an image representing an entire imaging range. (Fig. 5 showing an entire image on the left)

Regarding Claim 4, Kakinuma discloses The display control device according to claim 1, wherein the second image is a partially entire image of the imaging range. (Fig. 5 showing a partially entire image on the right)

Regarding Claim 5, Kakinuma discloses The display control device according to claim 1, wherein the first image and the second image are displayed side by side. (Fig. 5)

Regarding Claim 8, Kakinuma discloses The display control device according to claim 1, wherein the second image has higher image quality than the first image. (¶48 disclosing the image data in memory 10a is obtained by thinning out predetermined pixels of the image data from the image capturing device, and the image data in memory 10b is not thinned out. Therefore, the second image has higher image quality than the first image.)

Regarding Claim 15, Kakinuma discloses The display control device according to claim 1, wherein the display control unit changes a size of the first image and/or a size of the second image on the display unit according to an instruction from a user. (¶120 reciting “FIG. 12 is an explanatory diagram showing a state in which display sizes of skip image data and block image data to be displayed on the LCD are configured to have different sizes”)

Regarding Claim 16, Kakinuma discloses The display control device according to claim 1, wherein an icon representing a region corresponding to the second image in the first image is displayed on the first image on the display unit. (Fig. 5 showing a rectangle corresponding to the second image on the right.)

Claim 17, has similar limitations as of Claim(s) 1, therefore it is rejected under the same rationale as Claim(s) 1.
Claim 18 has similar limitations as of Claim(s) 1, therefore it is rejected under the same rationale as Claim(s) 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-7,  is/are rejected under 35 U.S.C. 103 as being unpatentable over Kakinuma (JP 2001145005 A), and in view of Miyashita (JP 2006267599 A). The following rejections are based on the English translation JP2001145005A.pdf and JP2006267599A.pdf.

Regarding Claim 6, Kakinuma discloses The display control device according to claim.
Kakinuma in Fig. 13 shows the two images are overlapped.
However, Kakinuma does not explicitly disclose wherein the second image is superimposed and displayed on the first image. 
It is well known in the art to superimpose an enlarged portion over the whole image. In addition, Miyashita teaches “for example, as an enlarged image 402 in the 
It would have been obvious to one with ordinary skill, before the effective filing date of the claimed invention, to modify the device (taught by Kakinuma) to superimpose the second image (402) on the first image (400) as shown in Fig. 4 (taught by Miyashita). The suggestions/motivations would have been to Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.

Regarding Claim 7, Kakinuma in view of Miyashita discloses The display control device according to claim 6, wherein the first image is displayed larger than the second image. (Miyashita, Fig. 4. The suggestions/motivations would have been the same as that of Claim 6 rejections.)

Claims 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kakinuma (JP 2001145005 A), and in view of Kenmochi et al. (US 20150124170 A1). 

Regarding Claim 9, Kakinuma discloses The display control device according to claim 1.
However, Kakinuma does not explicitly disclose wherein the display control unit changes display modes of the first image and the second image according to a resolution of the display unit.

It would have been obvious to one with ordinary skill, before the effective filing date of the claimed invention, to modify the device (taught by Kakinuma) to change a display mode according to a resolution of the display unit (taught by Kenmochi). The suggestions/motivations would have been to “provide a display device and a display method that can ensure the ease of viewing of videos when displaying a plurality of videos on one screen.” (¶10), and Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.

Regarding Claim 10, Kakinuma in view of Kenmochi discloses The display control device according to claim 9, wherein the first image and the second image are displayed side by side, in a case where the resolution of the display unit is equal to or greater than a predetermined value.(Kenmochi, Fig. 2, S2-S3. ¶50 teaching displaying two vides side by side in the case of the resolution of the display unit is equal to or greater than the resolutions of the two video signals as predetermined in S1 (¶48). The suggestions/motivations would have been the same as that of Claim 9 rejections.)

Claims 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kakinuma (JP 2001145005 A), and in view of Kenmochi et al. (US 20150124170 A1), and further in view of Guckenberger et al. (US 20120206577 A1).

Regarding Claim 11, Kakinuma in view of Kenmochi discloses The display control device according to claim 9.
In order to solve the problem of low image quality in a case where the resolution of the display unit is equal to or less than a predetermined value, Kenmochi teaches reducing the resolution of the videos (¶8-9, 57-58). 
 However, Kakinuma in view of Kenmochi does not explicitly disclose wherein the second image is superimposed and displayed on the first image in a case where the resolution of the display unit is equal to or less than a predetermined value.
Guckenberger teaches “ superimposing dramatically increases resolution and perceived size versus conventional side-by-side methods enabling users to more easily see the expert's and their own imagery as well as see finer details on any given display;” (¶58), and further recites “Human Computer Interface and training enhancements are possible that enable human students to view the superimposed images larger within the display space; at higher resolution; and inclusive of more detail than conventional side-by-side comparisons. For example instead of two smaller side-by-side images, the user can view one much larger higher resolution combined image. ” (¶75).
 where the resolution of the display unit is equal to or less than a predetermined value (taught by Kakinuma in view of Kenmochi) to adapt the superimposing method (taught by Guckenberger). The suggestions/motivations would have been that “This is a huge advantage as the resolution increases as an exponential square function.” (¶75), and Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.

Regarding Claim 12, Kakinuma in view of Kenmochi and Guckenberger discloses The display control device according to claim 11, wherein the first image is displayed on the entire display unit. (The feature of “the first image is displayed on the entire display unit” appears to be mere design choices and a question of an obvious and consequently non-inventive selection among a number of known possibilities, depending on the circumstances. Also see Guckenberger, Figs. 9A-9B)

Regarding Claim 13, Kakinuma in view of Kenmochi and Guckenberger discloses The display control device according to claim 11, wherein the second image is displayed to be larger in size than the second image in a state of being displayed side by side with the first image. (Kakinuma, Fig. 12)

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kakinuma (JP 2001145005 A), and in view of Hulbert et al. (US 11079995 B1). 

Regarding Claim 14, Kakinuma discloses The display control device according to claim 1.
However, Kakinuma does not explicitly disclose wherein the display control unit changes a display position of the first image and/or a display position of the second image on the display unit according to an instruction from a user.
It is well known in the art to move an object to a display position according to an instruction from a user. In addition, Hulbert teaches “an electronic device displays and allows user interaction with content on multiple displays.” (ABS). Further, Hulbert recites “in FIGS. 6B-6C, a single-contact downward swipe of contact 603 is detected on touch screen 504-2, where the swipe started on thumbnail 601-1 as shown in FIG. 6B. In response to the swipe, the electronic device 500 moves thumbnail 601-1 downward on touch screen 504-2 in accordance with the downward movement of the swipe, as shown in FIG. 6C,” (col. 30, ln. 16-44). In other words, Hulbert teaches changing a display position of a partial image on the display unit according to an instruction from a user.
It would have been obvious to one with ordinary skill, before the effective filing date of the claimed invention, to modify the device (taught by Kakinuma) to move an image to a different display position according to an instruction from a user (taught by Hulbert). The suggestions/motivations would have been to Applying a known technique 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YI WANG whose telephone number is (571)272-6022. The examiner can normally be reached 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571) 272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YI WANG/Primary Examiner, Art Unit 2611